DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on January 6, 2021, is acknowledged. Claims 6, 9, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement filed July 9, 2020, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document number of two of the listed references is incorrect. Specifically, the Bedding reference should be US 4,334,498 A and the Perednia reference should be US 2015/0296760 A1.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 4, “wherein at least some of the bodies have grooves, holes or protrusions or any combinations of thereof.”
In claim 5, “wherein at least some of the protrusions are flexible” with respect, as in claim 4, to the protrusions not being shown at all. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On p. 6, lines 23-26, the specification states that the first locking element 112 is arranged to close the route from or to the first pipe 113, while the second locking element 108 is arranged to close the route from or to the second pipe 114. However, this configuration as depicted in, e.g., Figure 1, appears to be reversed from this description. The specification should amended to correspond to the depiction in Figure 1, or vice versa.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 recites “wherein the body or the bodies are made wholly or partially of a material that serves as food for the invertebrates or for microorganisms that are part of the growing procedure, or contains chemicals or biologically active substances such as antibiotics, hormones or vitamins for the invertebrate or microorganisms” which is not described in the Detailed Description portion of the specification with regard to the elected species of the invention, namely the bodies 202 depicted in Figure 2. The claim language only appears in the specification in summary form via duplicate language, and it is not clear that the summary description applies to the elected species. On the contrary, with regard to Figure 2, the specification merely mentions that the “material of the bodies 202 could be some light material” and the “bodies can also be hollow.”
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4, and 8 are objected to because of the following informalities:  
In claims 1, 2, and 8, the recitation of “said/the body or bodies” should read “the one or more bodies” in order to clarify the claims by maintaining consistency of claim element naming conventions across the claims.
In claim 4, “wherein at least some of the bodies” does not match up correctly with the antecedent basis for the “one or more bodies” in claim 1, given that “some” appears to require more than one body, while claim 1 encompasses embodiments of the invention requiring only one body.
In claim 4, “or any combinations of thereof” should read “or any combinations thereof” or the like in order to maintain grammatical clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotating mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-5, 7-8, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a growing chamber which has an inner wall, or similar arrangement” which is indefinite, because it is unclear whether the limitation preceding the phrase “or similar arrangement” is part of the claimed invention. Similarly, the metes and bounds of the recitation are unclear. See MPEP §2173.05(d). The additional recitation of “similar arrangement” in claim 1 is likewise rejected. Dependent claims 2-5, 7-8, and 10 are rejected for failing to cure the deficiency.
	Claim 1 recites “wherein inside the growing chamber is an inner surface area and wherein there are one or more bodies for increasing the inner surface area of the growing chamber” which is indefinite, because it is unclear whether the one or more bodies are merely intended to be used “for increasing the inner surface area” or whether they are necessarily situated inside the growing chamber. Similarly, it is unclear what components of the invention actually constitute the “inner surface area” in addition to the one or more bodies. Furthermore, it is unclear what aspect of the one or more bodies is accounted for in defining “an inner surface”. For examination purposes, defined by the inner wall and an outer surface of one or more bodies, wherein the one or more bodies are configured” in order to promote compact prosecution.
	Claim 5 recites “wherein at least some of the protrusions are flexible” which lacks proper antecedent basis, because claim 4, from which claim 5 depends, does not require protrusions but instead merely lists protrusions in the alternative. Therefore claim 4 necessarily encompasses embodiments of the invention that do not feature any protrusions, causing there to be no protrusions to be further limited in claim 5.
Claim 7 recites “wherein the rotation or the movement of the growing chamber is such that the average moving speed of the body or the bodies is slower than the moving speed of the invertebrates in the growing chamber” which describes the invention in terms of a particular user, in this case the user being a particular invertebrate. Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user engages the device. Consequently, the claim is indefinite. Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989). Specifically, it is indefinite to claim the apparatus in terms of a particular moving speed of an invertebrate when that moving speed, if it exists at all, is unknown and otherwise undefined.
Claim 8 recites “wherein air or another gas is arranged to be blown into the growing chamber in a manner that gas flow is capable of tracing at least some part of the surface of the body or bodies” which is indefinite, because it is unclear whether or not the arrangement for blowing air or another gas into the growing chamber is a part of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geffroy (FR 473763 A).
Regarding claim 1, Geffroy discloses an apparatus for growing invertebrates that breathe gas (para. [0013] of translation, regarding an apparatus intended to promote the production of meat works called maggots), said apparatus comprising: 
a growing chamber (drum 4; fig. 1) which has an inner wall, or similar arrangement, for limiting movements of invertebrates (para. [0016] of 
wherein inside the growing chamber is an inner surface area (as shown in fig. 2) defined by the inner wall (interior of the wall of the drum 4) and an outer surface of one or more bodies (raw meat 15; fig. 2), wherein the one or more bodies are configured to be movable in respect to said inner wall or similar arrangement (para. [0022] of translation, regarding turning the drum 4 with the crank 8 shakes the raw meat 15), 
a rotating mechanism for rotating the growing chamber (crank 8, shaft 5; fig. 1), 
wherein the body or bodies are configured to move freely when the growing chamber is rotated (see again para. [0022]; fig. 2), and 
wherein the growing chamber (drum 4) and the body or bodies (raw meat 15) are further configured to have spaces for air between the body and the inner wall or between the bodies and the inner wall (as shown in fig. 2) when food is spread at least partly on surfaces of the body or the bodies and the inner wall (the mere intent to spread food at least partly on surfaces of the body or the bodies and the inner wall does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).

Regarding claim 2, Geffroy discloses the invention in claim 1, and further discloses wherein the body or bodies are at least partly spherical (the raw meat 15 as depicted in fig. 2 is at least partly spherical).

Regarding claim 4, Geffroy discloses the invention in claim 1, and further discloses wherein at least some of the bodies (raw meat 15) have grooves, holes or protrusions or any combinations of thereof (the raw meat 15 as depicted in fig. 2 have naturally occurring protrusions on their surface, due to the fact that they are cuts have meat that have not been specifically shaped to be perfectly spherical).

Regarding claim 5, Geffroy discloses the invention in claim 4, and further discloses wherein at least some of the protrusions are flexible (the protrusions of the raw meat 15 identified in claim 4 above are inherently flexible due to the fact that raw meat is flexible).

Regarding claim 7, Geffroy discloses the invention in claim 1, and further discloses wherein the rotation or the movement of the growing chamber (drum 4) is such that the average moving speed of the body or the bodies (raw meat 15) is slower than the moving speed of the invertebrates in the growing chamber (the mere intent to rotate the growing chamber such that the average moving speed of the bodies is slower than the moving speed of the invertebrates does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).

Regarding claim 10, Geffroy discloses the invention in claim 1, and further discloses wherein the body or the bodies (raw meat 15) are made wholly or partially of a material that serves as food for the invertebrates or for microorganisms that are part of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (FR 473763 A).
Regarding claim 3, Geffroy discloses the invention in claim 2, but does not appear to specifically disclose wherein the minimum diameter of the bodies is 5 millimeters.
In re Aller, 105 USPQ 233. Furthermore, Applicant has disclosed no particular criticality with regard to the minimum diameter of the bodies being 5 millimeters as compared to other similar diameters, other than allowing for routes between the bodies for invertebrates.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (FR 473763 A) in view of Bedding (US 4,334,498 A).
Regarding claim 8, Geffroy discloses the invention in claim 1, but does not appear to specifically disclose wherein air or another gas is arranged to be blown into the growing chamber in a manner that gas flow is capable of tracing at least some part of the surface of the body or bodies.
However, Bedding is in the field of assemblies for growing invertebrates (abstract) and teaches wherein air or another gas is arranged to be blown into the growing chamber (drum 2) in a manner that gas flow is capable of tracing at least some part of the surface of the body or bodies (col. 6, lines 20-22, regarding air at 100% relative humidity was blown through the filter tube, entering the bottom of the aspirator and leaving at the top).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus of Geffroy such that air or another gas is 
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1. Examiner in particular notes Perednia (US 2015/0296760 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADY W FRAZIER/Examiner, Art Unit 3647